Earl Warren: Number 276, Raymond Hopkins, petitioner, versus, John W. Gardner, Secretary of Health, Education, and Welfare. Mr. Sharp.
Allen Sharp: May it please the Court. This is a Social Security disability case involving the question of the maximum fee to be awarded in a United States District Court, under the Social Security Act, to attorneys under the amendments to the Social Security Act of 1965. The factual background of the case in its very simplest form is that in January of 1961, the petitioner Raymond Hopkins and his wife and his two minor children, he on their behalf, filed an application for disability benefits under the Social Security Act and was awarded disability benefits commencing in March of 1961. The award of the disability benefits was on one piece of paper, a form -- standard form of the Social Security Administration. The applications were on three different pieces of paper for the wife, for Raymond Hopkins, and for his minor children. By action of the Social Security Administration in 1962, late in the year in December, the disability benefits to Mr. Hopkins and the benefits of his wife and to his two minor children were terminated upon the contention by the Social Security Administration that he was no longer disabled. On his own and without the benefit of counsel, in July -- on July 30, 1963, Mr. Hopkins filed a request for a rehearing, which rehearing was held October 9, 1963 in Danville, Illinois, and, the examiner's decision was announced on November 27, 1963. Mr. Hopkins and his wife attended this hearing without counsel and had, at this point, not conferred with counsel. The decision was adverse to Mr. Hopkins and, the -- at that point, the examiner affirmed the decision of the Secretary to discontinue benefits, and this was appealed by me as counsel for Mr. Hopkins. Appeals counsel of the Department-- of the Secretary of Health, Education, and Welfare, Department of Social Security Administration, affirmed the decision of the hearing examiner and this case was first filed in the United States District Court in Lafayette, Indiana on July 2, 1964. On September 30, 1964 -- 1965, I'm sorry, the United States district judge in this case reversed the decision of the Social Security Administration and awarded benefits retroactive to January 1, 1963. The principal issue involved is an interpretation of one sentence of the Social Security Act, an amendment of the Social Security Act of 1965. I might say, parenthetically, that this amendment is a very small part. It's one sentence of the massive amendments that were added to the Social Security Act by the Congress in 1965. It's been suggested in an opinion -- in several opinions, including one by the Fourth Circuit that the legislative history is somewhat scant. As a matter of fact, they illustrate that there are some-350 pages of legislative history about the amendments. There are only two or three paragraphs about this particular sentence, but the sentence is 206 (b) (1) and the crucial part of it is that whenever a Court renders a judgment favorable to a claimant, under this sub-chapter, who is represented before the Court by an attorney, the Court may determine and allow, as a part of its judgment, a reasonable fee for such representations, not in excess of 25% of the total of the past-due benefits to which the claimant is entitled by a reason of such judgment. Now, the United --
Earl Warren: Now, what are the two or three paragraphs of that --
Allen Sharp: Of legislative history?
Earl Warren: Legislative history show is the reason for this.
Allen Sharp: Thank you, Your Honor. May I -- the Solicitor General has placed in his brief two of the paragraphs. I believe it's at page 8 of his brief. There are two other legislative references of the history that have come to my attention since the briefs were filed, and I'd like to cite them to the Court because I think they are very relevant. The first one is in the Senate Report No. 404. It's cited by the Solicitor General. His citation is at page 122 and that's quoted in his brief. The citation -- the additional citation which is not cited, and which I desire to cite, is in the same report at page 258, and may I read it. Section -- paragraph one, referring to this statute, of the new subsection permits a Court that renders a favorable decision to a claimant in a case arising under the Social Security Program to set a reasonable fee not in excess of 25% of the total past-due benefits which become payable as a result of the Court's decision for the attorney who has represented the claimant before the Court. Now, the other legislative history to which I would refer the Court, and this is nowhere cited --
Earl Warren: How does that -- does that conflict with what the Attorney General or Solicitor General has in his brief?
Allen Sharp: No, Your Honor. It's addition-- it's an addition to what the Solicitor General has put to brief.
Earl Warren: It doesn't conflict in any way?
Allen Sharp: It's an entirely different --
Earl Warren: Yes.
Allen Sharp: At a different page.
Earl Warren: Yes.
Allen Sharp: No conflict at all. It's just additional.
Earl Warren: Yes.
Allen Sharp: The other is a comment in the Congressional record of November 15, 1965, appendix at page A-6569, third volume. A comment by Chairman Wilber Mills of the House of Representatives Committee -- Ways and Means Committee as follows, speaking of this subsection, attorney fees, “a provision is incorporated which permits a Court that renders a judgment favorable to the claimant in an action arising under the Social Security program to set a reasonable fee not in excess of 25% of the past-due benefits which become payable by reason of the judgment for an attorney who successfully represented.” Those two items of legis --
Speaker: You give your last citation?
Allen Sharp: Yes, Your Honor. The last citation is Congressional record November 15, 1965, appendix, page A-6569, third column. I believe --
Earl Warren: Does your claim go beyond those two statements that you've mentioned?
Allen Sharp: Not in this Court, Your Honor.
Hugo L. Black: What was your last page for it?
Allen Sharp: Sir?
Hugo L. Black: Your citation you just gave?
Allen Sharp: Yes, I'm sorry.
Hugo L. Black: The last part.
Allen Sharp: The last page in -- the page number in the Congressional record is A-6569.
Hugo L. Black: Alright, thank you.
Allen Sharp: A comment by Chairman Mills.
Hugo L. Black: You say not in this Court, was it the claim below?
Allen Sharp: One of the --
Hugo L. Black: We --
Allen Sharp: May I backup a minute, Your Honor. I was employed in this case in May of 1964, before the enactment of this statute and, at that time, there were numerous cases which stated that the matter of fees between a claimant and his attorney, once the matter was resolved administratively and when it was before a United States District Court, was a matter of contract and I signed such a contract. I am not here contending, and I do not here contend that that contract is now valid.
Hugo L. Black: What percentage --
Allen Sharp: On 40% in the event of a successful trial and 50% in the event of an appeal. Might I say this, that it was our experience that in the Seventh Circuit, and I have no statistics other than my observation and what attorneys have told me, that the government appeal to the Court of Appeals is a very high percentage of these cases and, yet, that was a factor which I took into consideration in arriving at the percentages. These percentages are -- there were numerous cases that judicially affirmed these percentages in this type of a contract. I am not here asserting -- I do not here assert that that contract is now valid. I believe the Congress has the right to legislate in the face of such a contract. I do here assert that it was the intention of the United States district judge who made this decision, two months to the day after the in -- after the effective date of the amendment, that it was his intention to allow, under the statute, the maximum fee that was permissible. And, he took the position and the Seventh Circuit affirmed him in this case and joined by the Sixth Circuit in the Sims case that the deter -- that the base -- the maximum base, it doesn't mean that it's to be allowed in every case, but the maximum base on which a fee is to be based by a United States district judge is the benefits of the so-called primary claimant who is Raymond Hopkins here --
William J. Brennan, Jr.: May I ask you there, Mr.--
Allen Sharp: Exclusive of any benefits to his dependent wife and children.
William J. Brennan, Jr.: May I ask you, Mr. Sharp, 25% of the past-due benefits which I gather are now known, is that right? The figure is known.
Allen Sharp: Yes, Your Honor.
William J. Brennan, Jr.: And how much is that?
Allen Sharp: It's $3,774.80.
William J. Brennan, Jr.: The benefits are 77?
Allen Sharp: The benefits to Raymond Hopkins alone --
William J. Brennan, Jr.: Yes.
Allen Sharp: Are $3,774.80.
William J. Brennan, Jr.: So the fee would be 700 something.
Allen Sharp: $936.20.
William J. Brennan, Jr.: 900 -- Now, of course, whatever the plaintiffs, defendants may ultimately be entitled to can't be determined until what happens?
Allen Sharp: The act of the Court in determining the disability arraignment of Raymond Hopkins automatically determined the entitlement of his dependents and his wife dependent.
William J. Brennan, Jr.: But it did not determine any amount, did it? It couldn't.
Allen Sharp: No, the Courts don't determine the amounts.
William J. Brennan, Jr.: Well, now, my question then is how is the 25%, if it's to be enhanced above the $900, again, it's 25% of what?
Allen Sharp: It's 25%, as I read the statute and as I think Congress intended and as the Fourth and Fifth Circuits have read the statute, is 25% of the total benefits that automatically come and sprang from the attorney's effort in successfully prosecuting a client.
Abe Fortas: You compute the -- or the Court were to compute the benefits for this purpose, benefits to this man's wife and children.
Allen Sharp: As a practical matter--
Abe Fortas: For how much more did they --
Allen Sharp: They request the United States Attorney to tell us what it is and then --
Abe Fortas: Right, how much would that be here?
Allen Sharp: It would be $2,124.02.
William J. Brennan, Jr.: Well, is that the 25% or is that the 100%?
Allen Sharp: That is 2 -- no. So far, we're playing with figures here. The benefits to Raymond Hopkins' wife and children were $4,752.10. We agree on that. That's in the --
William J. Brennan, Jr.: Oh! I see, so then it'd be 25% of that amount plus the --
Allen Sharp: $1,188.02.
William J. Brennan, Jr.: So, the total fee on your submission would be around $2,000?
Allen Sharp: $2,124.
William J. Brennan, Jr.: Rather than the $900.
Allen Sharp: That's correct. Now, may I say this, that it's very easy for me to criticize the conduct of the Social Security Administration and the hearing examiner. I will not do that because it has been done over and over and over again in judicial decisions, and some of which I have cited to the Court and by the Appellate Courts and by other Courts. I think, in the context that we find ourselves in, number one, Raymond Hopkins was virtually illiterate. He had a Seventh-Grade education. He could read and write. He went to a hearing without an attorney. He didn't think he needed a lawyer. He didn't know that he needed one until the decision came back from Washington. And, I would say that it is in the record that there are several layers that turned him down because they didn't want to fool with this kind of claim. After -- while he was there in an atmosphere that he didn't understand, in a hearing where the evidence was taken down, he had extracted from him, by the hearing examiner, various types of omissions and leading questions and the sup -- in the opinion of Judge Ashborne in the Circuit Court, on September 30, 1965, he severely criticizes the conduct of the hearing examiner in this case. There are other cases in which the conduct of hearing examiners in these cases have been severely criticized. Now, what's the significance of this? The significance of it is that when we go to the United States District Court, one should get a lawyer, as happened in this case. And, you go to the United States District Court. All you review is the evidence that's in the record, and at the -- in this case, Raymond Hopkins didn't have an attorney and he didn't make a very good record and, notwithstanding that, the United States district judge chose to reverse it, and rightfully so, on the merits of the question of disability. This is really important because, in interpreting the Congressional intention of the statute, I'm sure that it was not the con -- the intention of the Congress to so restrictively interpret this statute so as to a practical matter to discourage lawyers from handling these claims. And, may I say most respectfully, I will not argue here that if the Court affirms the Seventh Circuit and the Sixth Circuit and send that lawyers will quit handling these cases. I don't think that's true, but I will say this. That it's my deep conviction and it's the deep conviction of many other people, that it will be a step towards seriously discouraging able and confident lawyers from representing these very needy people. There are an awful lot of these cases filed. If you will look in the US Code annotations, there are thousands of them, and many of them reach the Appellate Court level. So, this is of some great significance. We do not believe, and I do not believe, that my particular economics or the economics of the Bar is at all a consideration in this. I'm sure the Bar will do very well if these cases were eliminated entirely, but I do say that, because of the need for legal services of these people of the Raymond Hopkins' that it certainly was not the intention of Congress to have this statute interpreted so narrowly and so restrictively as to, in effect, discourage competent lawyers from representing these people. Let me --
Earl Warren: It was rather common throughout the country in workman's compensation cases for the states to limit very drastically the fees that can be charged to these people because most of them are in -- were on the borderline of poverty before they had their accident and were actually poverty-stricken after they did get it.
Allen Sharp: I think this may be true. I think there's a trend --
Earl Warren: I beg your pardon?
Allen Sharp: I think there's a trend, certainly in our state, of -- because of what I'm talking about, that lawyers simply wouldn't take the cases, couldn't afford to take them. But, now, we are moving back in workman's compensation cases in Indiana and I can't speak for the whole country, tort fees that are certainly as high or higher than would be allowed under these circumstances.
William J. Brennan, Jr.: But those are ordinarily fees which are in addition to awards, aren't they? They're not taken from the award.
Allen Sharp: That's right. That is --
William J. Brennan, Jr.: Here, as I understand it, this is a -- this is taken out of the award, isn't it?
Allen Sharp: That is correct, Your Honor, but I – the -- to me, there is nothing in the Congressional history and especially these two paragraphs that say that all the benefits that automatically followed from the decision that Raymond Hopkins was no -- was continued to be disabled, that one set of the benefits should be examined. Now, I'm not saying, and the Fourth Circuit in Redden and Lambert and two other cases that I want to cite, one of which is not reported, in the Fifth Circuit, Judge Coleman in a very excellent opinion in an unreported case have all said this doesn't mean that United States district judge will or should in all cases allow the maximum fee. In fact, there are many cases that he shouldn't, but let's take the hard case. Let's take the case where the benefits are particularly low. Let's take the Raymond Hopkins case and say that the government pursued its appeal and I would remind that the record shows that the government filed a notice of appeal, and it's very possible that we might have had to appeal this case. And, I have appealed many cases but I'm learning in this one, it's a lot of hard work and it seems to me that in that case that the Congress had no intention in the hard case, in the difficult case, to discourage a lawyer from pursuing this thing vigilantly for his client.
William J. Brennan, Jr.: Incidentally, I suppose this awards made by the district judge doesn't necessarily reflect, does it, any compensation for a work on appeal?
Allen Sharp: That's right. That's been decided. My understanding of the law is --
Earl Warren: Is there much difference between a case -- is there much difference between a case of this kind and a case of a man who has a $500 claim against someone and he goes to a good firm of lawyers whose time is valuable and he's going to involve some litigation? Isn't there the same inclination on the part of so called good lawyers that you say not to take a case of that kind because there isn't any money in it for them?
Allen Sharp: I think this is true and I think that we'd be sticking our heads in the sand to say that it isn't true, and this is a widespread thing that the lawyer plays a crucial role for a very important segment of our society in this system and it's a crucial role to make the system work, in my opinion. And, it's my view that the narrow and restrictive interpretation that's placed upon this statute by the Seventh Circuit and by the Sixth Circuit is going to have, in that effect, discouraging good lawyers from handling these cases, and I don't think that it's demanded. In fact, I think it's contrary to the intention of Congress, particularly the two items of legislative history which are not in the brief. May I say this, that I think that there is an un -- there's a non-published opinion, if I may read two or three sentences from it, that is referred to in the brief, but the part that is -- relates to this issue is not in the brief and it's an opinion by Judge Coleman. It's in Alsobrooks versus Gardner and it's --
Potter Stewart: Unpublished, where are we going to be able to find it? Of course, we --
Allen Sharp: Well, I wrote the comments, Your Honor.
Potter Stewart: We could do the same thing, but is there --
Allen Sharp: Well--
Potter Stewart: Is it published in any of the services or anything?
Allen Sharp: I don't know. I'm sorry. If I had gotten it sooner, I'd have put it in the brief but the mechanics of getting these things is slow sometimes and I didn't become aware of it until after the brief was filed, but it's well-reasoned and it's easy to follow. Let me read just a -- briefly from it. On April 15, 1966, this Court entered its order allowing to counsel in Alsobrooks an attorney's fee in the amount of 25% of the total of the past-due benefits to which the appellant is entitled by reason of the award to the appellant of Social Security disability benefits. A dispute has now risen between the Secretary and counsel for Alsobrooks as to the amount of the attorney fees properly to be paid pursuant to the above order. The Secretary says that counsel was entitled only to 25% of the amounts recovered for Alsobrooks personally, analogous to Hopkins, personally, in our case. Counsel for Alsobrooks contends that he is entitled to 25% of the total amount recovered for Alsobrooks and his dependents. The effects by which Alsobrooks and his dependents finally succeeded in receiving the Social Security benefits due them, extended over a period of four years, including proceedings in the District Court and in this Court, all of which are part of the record. It was the intention of this Court in its order of April 15, 1966 to hold and to direct that counsel was entitled to the 25% of all sums recovered in Alsobrooks and his dependents. Had it not been for the faithful assistance of his counsel, neither Alsobrooks nor his dependents would have received anything. And, the repeated denials of the Secretary of Health, Education, and Welfare would not have been overturned. The services were rendered both to Alsobrooks and his dependents. They all received the benefits. The order of April 15 should be properly complied with.
Potter Stewart: You give us the caption, I gather.
Allen Sharp: Yes, Your Honor.
Potter Stewart: It's Alsobrooks, but I don't know how to spell it.
Allen Sharp: Yes.
Potter Stewart: And the date in the Court.
Allen Sharp: Yes. It's Ollie Alsobrooks versus Gardner, 357 F.2d 110. That is not this opinion. That is of an earlier opinion. I'm sorry.
Potter Stewart: But, what --
Allen Sharp: This was Jul -- an order supplemental referred to in both briefs in this case of July 20, 1967, United States Court of Appeals, Fifth Circuit, No. 22587. I apologize for not having these materials, but this is a recent statute and there's been some development since our briefs were filed as a result of -- in this case and in some others. I would also like to cite to the Court a published opinion -- two published opinions that have come down and been published since our briefs were filed, and one of them is a Fourth Cir -- another Fourth Circuit case, Conner versus Gardner, 381 F.2d 497.
Speaker: 497?
Allen Sharp: Yes, Fourth Circuit, July 25, 1967. It wasn't published until late this year, 381 F.2d 497. And, a United States District Court case, Mauldin versus Gardner, District Court of South Carolina, 264 Federal Supplement, page 370, both of those cases or-- one of them is directly on point and the counter case is relatively on point but it indicates the broad remedial reading of the statue rather than a narrow reading of a statute. Conner is particularly interesting because, in Conner, there was a remand by the United States district judge to the Secretary, and no other decision was made by the district judge. The Secretary ultimately awarded benefits, and c -- the attorney petitioned for the Court and the Court said that the Court still had jurisdiction under this same statute to award a fee for services rendered in the Court, even though the Court didn't technically render a judgment other than the judgment on remand which indicates that there is going to be, and should be, a broad reading of these -- of the statute.
William J. Brennan, Jr.: Mr. Sharp, I take it pres -- did counsel ever get into the proceedings before the examiner?
Allen Sharp: I did not, Your Honor.
William J. Brennan, Jr.: Well, do they? Do you know? Plus, there's no provision, as I understand it.
Allen Sharp: If they're fortunate, they do.
William J. Brennan, Jr.: Well, I know but, I gather, unless you have to reduce something to judgment in the District Court, there's no provision for compensation for services before the Commissioner, is there?
Allen Sharp: There's another section of the statute, Your Honor--
William J. Brennan, Jr.: There is? I see.
Allen Sharp: Which was recently been liberalized by a mandate--
William J. Brennan, Jr.: I see.
Allen Sharp: Which went into effect July 2, 1968 which provides the Secretary now may, not now but, it may grant benefit -- it may grant --
William J. Brennan, Jr.: Counsel fees.
Allen Sharp: Counsel fees for services before it.
William J. Brennan, Jr.: But is there any procedure by which the Secretary assures that every claimant will have a counsel?
Allen Sharp: Well, I haven't -- this statute is brand new but, as I understand it, it's obligatory on the Secretary now to award some fee by question of reasonableness and there are other factors involved in it.
William J. Brennan, Jr.: Well, I'm just wondering. How does counsel get in, though, how -- into the proceeding in the first instance? Does he have to be retained counsel or how is it?
Allen Sharp: I'm not sure I understand the implication.
William J. Brennan, Jr.: Well, what I'm trying to get at is I take it a claimant -- as a claimant, he had to go through procedures before the commission in the first instance.
Allen Sharp: He goes to the Social Security office and they fill out the forms for him.
William J. Brennan, Jr.: Now, he started and he wants to make the best possible presentation he can, but where does he get a lawyer at that stage?
Allen Sharp: Well, he goes and looks for one. That's what I can tell you, Your Honor.
William J. Brennan, Jr.: Well, that's what I'm asking. He has to go look for one.
Allen Sharp: That's right.
William J. Brennan, Jr.: But that doesn't happen very often I suppose.
Allen Sharp: Well, I think it does happen a great deal because one only has to look at the annotations in the US Code and there are that thick of these cases.
William J. Brennan, Jr.: Well, then if he goes--
Allen Sharp: I mean there are thousands of them.
William J. Brennan, Jr.: But, now, if he goes and looks for one, there is provision, of the thing ends in the administrative proceedings, for his compensation, what, on some basis of a reasonable allowance, is that it?
Allen Sharp: A reasonable allowance for the maximum, and what we're trying to decide here is what's the maximum. That's what this case is about.
William J. Brennan, Jr.: No, but --
Abe Fortas: You said --
William J. Brennan, Jr.: Well, listen -- Excuse me.
Abe Fortas: I beg your pardon.
William J. Brennan, Jr.: Will what we decide today, which deals only, as I understand it, with this provision for 25% in the case of a Court action --
Allen Sharp: That's right.
William J. Brennan, Jr.: Will what we decide today decide anything about what's reasonable before --
Allen Sharp: Well, it's identically the same language, as I see it, with the possible addition of the word “total” in the other statute. So, I think it would be -- certainly be a guideline and I -- it may well decide it. There may be some slight differences in the statute -- the administrative statute, but I think it will be a guide. May I say this --
Abe Fortas: Mr. Sharp, does the payment come out of the claimant's pocket even after the adminis -- for counsel fees even at the administrative level?
Allen Sharp: Affirmative, yes.
William J. Brennan, Jr.: Well, does this mean -- will he get the -- will counsel now get an award of fee from the Commissioner and if he then has to go to Court also get one?
Allen Sharp: I'm not sure on this new statute. I'm of the impression that it will be certified and paid directly to counsel. I think that's the purpose of the statute and that's the purpose of the statute, and that's the purpose of this statute. I did read the next sentence which tells us how it is to be certified and paid directly to counsel. May I say this, with reference to the number of these cases and the problems that are inherent in them, a judge in the Third Circuit recently, in a case called “Seldomridge versus Celebrezze, 238 F. Supp. 610,” recently indicated and set out some statistics with regard to the number of reversals. And, his statistics were that 60 -- 75% of the cases are reversed in the United States District Court and 90% of the reversals are on the basis that there's an -- that there's bas -- that there's insufficient evidence in the record. May I say this, that there are two sentences in a case called “Mckenti versus Gardner,” which is cited in our brief, that I would like to close my argument with because I think it's the crux of this. Availability of lawyers to such claimant is of the highest importance and if a lawyer is to receive no compensation, unless there is reward, his compensation is contingent whether or not he has a contract that says so. Most of the disability claimants have no other resources for the payment of fees. The contingency of compensation, whether it stems from an employment contract or results from a claimant's indigency is highly irrelevant in the appraisable -- in the appraisal of a reasonableness of any such fees. The effective lawyer will not win all of his cases and any determination of the reasonableness of his fees in these cases in which his client prevails must take into account the lawyer's risks of receiving nothing for his services. Charges on the basis of a minimal hourly rate are surely inappropriate. We respectfully submit that the Fourth Circuit's interpretation of the statute should be adopted and that the Seventh and Sixth Circuit interpretation of the statute is too narrow and restrictive.
Earl Warren: Mr. Weinstein.
Harris Weinstein: Mr. Chief Justice and may it please the Court. This case is, of course, a -- presents a problem of statutory construction and in particular, it presents the problem of interpreting one word, “claimant,” in the sentence from Section 206 (b)(1) of the Social Security Act which Mr. Sharp read at the beginning of his argument. Now, I shall turn to that language in a moment because it is the government's view that the phraseology of that language makes it clear that Congress, by the word “claimant,” meant “the man or woman or child who appears before the Court as a plaintiff and asks that Court to enter a judgment in his favor.” But perhaps, in view of some of the questions that have been asked and some of the arguments that have been made, it would be useful if I reviewed briefly the history of attorney's fees in these cases, both in an administrative and judicial level, and the way in which an attorney gets into the case. The statute contemplates, I think, a three-stage procedure. First, there is a hearing before a hearing examiner. And, the hearing examiners, as I understand it, so to speak, ride circuit. They go out to various parts of the country and they take testimony in the location where the claimant for the benefits lives. Now, I think it's fair to say, as Mr. Sharp --
William J. Brennan, Jr.: Now, let's see. I guess the claimant just goes, what, to a local USCS office or something, or where does he go?
Harris Weinstein: I believe that's the way it works, Justice Brennan. For example, the -- this case, I believe that the hearing took place in a post office building in Danville, Illinois. My own ignorance of the geography here is such that I don't know how far that means the -- that Mr. Hopkins had to travel. Now, Mr. Hopkins was not represented at that hearing. I would agree with the arguments of counsel who have represented these claimants that much of the problem here and much of the litigation has probably been due to the fact that counsel had not appeared at these hearings. Now, Mr. Hopkins, I assume, received a form document that goes to people who are denied benefits, telling them their rights to a hearing, of their rights to have counsel. Of course, we recognize that where a man is illiterate or ill-educated it may not do the most good to get -- send him a piece of paper that says “you can have a counsel.
William J. Brennan, Jr.: How -- you say rights to have a hearing and rights to have counsel. That is one of the circuit writing examiners sends him a notice to that effect that, at the hearing, he may have counsel?
Harris Weinstein: Yes, before -- my understanding of the procedures, which is not precise --
Abe Fortas: That is, he may have counsel if he can afford to hire one or --
Harris Weinstein: Yes, Justice Fortas.
Abe Fortas: Used one who was taken on a contingent basis despite the fact that, I suppose, a great many if not most of these claimants are indigents.
Harris Weinstein: Well, I would assume that's right and I -- if there is a procedure for appointment of counsel or making available counsel under the programs of the neighborhood legal services program I'm unfamiliar with.
Abe Fortas: But that's -- that would be totally outside of the federal security agency?
Harris Weinstein: Yes, I'm sure that would be and I'm not aware of any --
Abe Fortas: And they don't have any arrangement here for something like public defender, do they?
Harris Weinstein: No. I know of no arrangement for the government to provide at these hearings a man whose specific mission is to represent the claimant. Well, if we -- the second stage of administrative --
William J. Brennan, Jr.: Well, excuse me Mr. Weinstein.
Harris Weinstein: Yes.
William J. Brennan, Jr.: May I just ask, but at that hearing level, is that the definitive record which then governs the proceeding all the way up?
Harris Weinstein: As a practical matter, it may be. As a legal matter, it is not and in this case, it was not.
William J. Brennan, Jr.: I see.
Harris Weinstein: Because if relief is denied at that point, there is an appellate body in the Department of Health, Education, and Welfare that conducts a hearing on that record if it is requested, but I also understand there is a procedure to supplement that record and I believe --
Abe Fortas: Well, the Courts have to proceed on that record, don't they?
Harris Weinstein: As finally determined a --
Abe Fortas: Does the Department of Justice have any jurisdiction over this? Shall I say, a rather stringent or astringent procedure?
Harris Weinstein: I don't believe, Justice Fortas, that the Department of Justice sees these cases until they arrive at the stage of litigation.
Abe Fortas: And they have no jurisdiction with respect to advice to the federal security agency on its legal procedure in connection with the conduct of these cases, do you?
Harris Weinstein: I can't answer that question. I just don't know.
Abe Fortas: You don't know whether you have jurisdiction or not.
Harris Weinstein: I do not know. I'd be happy to determine that.
Earl Warren: Doesn't the employer have a lawyer at the hearing -- administrative hearing?
Harris Weinstein: Well, this -- you mean the employer of this man?
Earl Warren: Yes.
Harris Weinstein: I don't believe --
Earl Warren: He was injured, wasn't he?
Harris Weinstein: I don't know whether there was an -- there are hernia problem involved, and I don't know whether that came out of an on the job injury, but the employer would not have a financial interest because I believe the scheme of this benefit is that if the --
William J. Brennan, Jr.: This is not workman's compensation?
Harris Weinstein: No, it is not. It's a payment that comes because of what has been paid in the past into the Social Security trust funds on account of this man's past employment.
William J. Brennan, Jr.: Does this disability have to be work-connected here?
Harris Weinstein: No.
William J. Brennan, Jr.: Is that so?
Harris Weinstein: No. Well, at the appellate level and the administrative appellate level, the man may also be represented and, in this particular case, I believe that that is where Mr. Sharp entered the case and I believe that what happened is he filed a written brief. He did not request an actual appearance before the appellate tribunal. He offered, I believe, some additional records in the way of medical testimony, and this medical testimony together with the transcript developed before the hearing examiner became the record at the District Court level. Now, until the statute was changed and this January effective this summer, compensation at -- for attorney's appearances at these administrative proceedings was committed to the discretion of the Secretary of Health, Education, and Welfare. He could allow such fee as he saw fit. Part of the problems here began --
William J. Brennan, Jr.: Again payable out of any award or --
Harris Weinstein: No, and this is the function of this recent legislation, that it allows a withholding from the award and --
William J. Brennan, Jr.: Suppose there is no award, may the Commissioner make an allowance?
Harris Weinstein: I think, technically, he can provide a fee to be paid by the claimant to the lawyer.
William J. Brennan, Jr.: But not out of any public st --
Harris Weinstein: But there's no way of paying it out of the public money.
Abe Fortas: While you're there, aren't you t --
Harris Weinstein: Yes, sir.
Abe Fortas: Isn't this dealing in part with the man's own money? Hasn't he paid money into Social Security fund for the purpose of getting a certain type of insurance, and these hearings are being held for the purpose of deciding whether he's entitled to benefits for which in part he has paid? Is that right or wrong?
Harris Weinstein: I think that's correct. It's for benefits under insurance policy where he's paid the premiums or they've been paid on his behalf. But, there's a countervailing consideration which I think appears from the legislative history of this statute, Justice Fortas, which is the concern of the Congress that contingent fee arrangements being used in District Courts were allowing fees that were so large that they were internally eating into these people's benefits, but the statute before this January allowed fees at the discretion of the Secretary. At one time, the Secretary had a regulation saying that the fees would be very limited unless special application was made, and these were amounts I think that vary from $10-$50 and I think it's in connection with those limitations that are not in effect now, that much of the language in District Court opinions critical of the Secretary's position was written. The statute, as presently drafted for administrative proceedings, allows a withholding from the past-due benefits to be paid directly to the attorney. Under the prior proceeding -- under the prior statute, when the proceedings were simply administrative, the Secretary would establish a fee. It was a misdemeanor to collect a higher fee than that one, but the lawyer was left to his own devices to collect the fee from the client. The major change in the new statute, as I see it, is to set for a withholding scheme up to 25% of the maximum benefit at the administrative level.
William J. Brennan, Jr.: Isn't it from past-due benefits but also from a dependent?
Harris Weinstein: The language of the statute, I think, on that one is-- in that respect, is indistinguishable from the one we have here. There's a difference, however, because the new statute for administrative fees has several alternatives and it would not appear that the 25% limitation is a firm limit.
Earl Warren: We'll recess now.